Citation Nr: 1131836	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-17 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to VA benefits, exclusive of health care under 38 U.S.C Chapter 17.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The appellant had active service from October 1988 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 RO decision that determined that the appellant's character of discharge from service constituted a bar to VA benefits, exclusive of health care under 38 U.S.C Chapter 17.  In June 2011, the Veteran testified at a Travel Board hearing at the RO.  


FINDINGS OF FACT

1.  The appellant had active service from October 1988 to May 1991, and was discharged under conditions other than honorable.  

2.  During his service, the appellant was disciplined for multiple offenses.  In December 1989, the appellant was disciplined for violation of Article 86 of the Uniform Military Code of Justice (UCMJ) for an unauthorized absence from an appointed place (S2M Muster) that occurred on or about November 22, 1989.  He was also found to have violated Article 134 of the UCMJ for sleeping without authority in an unauthorized area on or about November 22, 1989.  

3.  In July 1990, the appellant was disciplined for violation of Article 86 of the UCMJ for an unauthorized absence of 1 hour and 30 minutes on July 6, 1990.  

4.  In August 1990, the appellant was disciplined for violating Article 92 of the UCMJ and was found to have been derelict in his duties on or about July 12, 1990.  He was also disciplined under Article 107 of the UCMJ for making false official record entries on or about July 12, 1990.  The appellant was further disciplined under Article 113 of the UCMJ for sleeping while on watch.  

5.  In April 1991, the appellant was disciplined for violation of Article 90 of the UCMJ for failure to obey a lawful command on or about March 8, 1991.  

6.  While the appellant was clearly AWOL for periods shorter than 180 days, his offenses constituted willful and persistent misconduct.  

4.  There is no evidence of record showing that the appellant was insane at the time of the offenses that resulted in his discharge from service, or that there were compelling circumstances such as to warrant the prolonged unauthorized absence from service.  


CONCLUSION OF LAW

The appellant's other than honorable discharge from service is a bar to the award of VA benefits, exclusive of health care under 38 U.S.C Chapter 17.  38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), is applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, there is no further need to discuss the VCAA duties.  The Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim.  

Analysis

The term veteran means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2010).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2009).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a) (2010).

A discharge or release from service under specified conditions, however, is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b) (2010).  Benefits are not payable where the claimant was discharged or released by reason of the sentence of a general court-martial.  38 C.F.R. § 3.12(c)(2) (2010); 38 U.S.C.A. § 5303 (West 2002 and Supp. 2010).

Additionally, a discharge or release under other than honorable conditions (OTH) is considered to have been issued under dishonorable conditions if it is determined that it was issued because of willful and persistent misconduct.  However, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(d)(4) (2010).  In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's OTH discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).

A person discharged under conditions other than honorable on the basis of an absence without official leave period of at least 180 days is barred from receipt of VA benefits unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence. 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence:  (i) Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  (ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  

Consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  (iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  38 C.F.R. § 3.12(c)(6)(i-iii).

The appellant contends that the character of his discharge from service should not be a bar to the award of VA benefits.  He specifically asserts that his offenses were minor and should not be considered willful and persistent misconduct.  He asserts that his service was otherwise honest, faithful, and meritorious.  The appellant also reports that his misconduct during service was due to a psychiatric disorder, as well as due to a thyroid disorder and sleep apnea.  He argues that he was suffering from a bipolar disorder during service which caused difficulty with concentrating and staying awake, as well as difficulties with judgment and aggressive behavior.  

The record reflects that the appellant was disciplined for multiple offenses.  In December 1989, the appellant was disciplined for violation of Article 86 of the Uniform Military Code of Justice (UCMJ) for an unauthorized absence from an appointed place (S2M Muster) that occurred on or about November 22, 1989.  He was also found to have violated Article 134 of the UCMJ for sleeping without authority in an unauthorized area on or about November 22, 1989.  In July 1990, the appellant was disciplined for violation of Article 86 of the UCMJ for an unauthorized absence of 1 hour and 30 minutes on July 6, 1990.  Additionally, in August 1990, the appellant was disciplined for violating Article 92 of the UCMJ and was found to have been derelict in his duties on or about July 12, 1990.  He was also disciplined under Article 107 of the UCMJ for making false official record entries on or about July 12, 1990.  The appellant was further disciplined under Article 113 of the UCMJ for sleeping while on watch.  In April 1991, the appellant was disciplined for violation of Article 90 of the UCMJ for failure to obey a lawful command on or about March 8, 1991.  

In May 1991, the appellant was not recommended for reenlistment by his commanding officer due to a pattern of misconduct.  In May 1991, the appellant  acknowledged that he was not eligible for reenlistment and that an entry to that effect had been made in his service record.  The appellant's DD Form 214 reflects that he was given a discharge under other than honorable conditions and that the reason for his separation from service was misconduct-pattern of misconduct.  

The appellant's service treatment records indicate that he was treated for numerous disorders, including psychiatric problems.  A September 1989 treatment entry noted that the Veteran reported transient suicidal and homicidal ideation, with no specific plan/intent or individual named.  It was noted that the Veteran voiced anger over unspecified events and people at work.  The admission diagnoses were suicidal/homicidal ideation, an adjustment disorder, and a personality disorder, not otherwise specified, with borderline features.  An October 1989 entry indicated that the Veteran was referred by the department head and duty chaplain for angry outbursts, appearing depressed, and mentioning suicidal/homicidal ideation.  The Veteran reported that he had no definite plans or means of carrying any ideas out, but that he could not guarantee that he could get medical help before doing something impulsive.  It was noted that the Veteran would be admitted for observation.  

Another October 1989 treatment entry indicated that the Veteran complained of being angry about certain people who were trying to pick fights and make him mad.  He reported that he was overwhelmed about the divorce of a grandparent and that his mother having a hard time financially.  The assessment was no longer any current  suicidal/homicidal ideation; an adjustment disorder; and borderline personality traits not warranting a disorder at that time.  A January 1990 treatment entry noted that the Veteran's psychiatric difficulties were essentially situational and that no disease existed that would preclude clearance.  

A March 1991 consultation report referred to a 2 cm firm mass right next to the Veteran's thyroid cartilage.  The assessment was a possible mycoplasm.  The examiner indicated that with the anterior cervical mass, there was a possibility that it was irritating the Veteran's right laryngeal nerve.  An April 1991 entry related an assessment of an anterior neck mass and a chronic cough of unknown etiology.  

A May 1991 treatment entry indicated that the Veteran reported that he was having a hard time coping.  It was noted that he denied any intent or plan to harm himself, but that he stated that he was afraid he might lose control and become violent.  The impression was an adjustment disorder and personality traits, antisocial, narcissistic.  It was reported that the Veteran was not presently homicidal or suicidal.  There was a notation that he would be admitted to the ward.  

Post-service private treatment records show treatment for multiple disorders.  

For example, a July 1994 emergency department note from the McKay-Der Hospital Center related diagnoses of an acute emotional disturbance and a suicidal gesture.  

A September 1997 report from McKay-Der Hospital Center related a diagnosis of a right thyroid nodule.  A September 1997 report from that facility indicated that the Veteran underwent a right thyroid lobectomy and isthmectomy.  The postoperative diagnosis was follicular adenoma with probably multinodular goiter.  

A January 2005 treatment report from A. Acevedo, M.D., related an impression that included postsurgical hypothyroidism and a bipolar affective disorder, depressed.  

A March 2005 statement from L. D. Sorokin, M.D., indicated that the Veteran was initially seen by one of their psychiatrists in November 2004, with a diagnosis of bipolar disorder I, most recent episode depressed, unspecified.  Dr. Sorokin stated that she subsequently saw the Veteran in January 2005, and that she made a diagnosis of a bipolar disorder I, most recent episode depressed, mild.  Dr. Sorokin stated that she reviewed the Veteran's medical history and progress notes that were created during his period of service.  Dr. Sorokin discussed the Veteran's service treatment reports in some detail.  Dr. Sorokin stated that a bipolar disorder, also known as manic-depressive illness, was a brain disorder that caused unusual shifts in a person's normal energy, mood, and ability to function.  It was noted that as a teenager, the Veteran had some anger episodes and that those episodes and other symptoms were consistent with an attention deficit disorder.  Dr. Sorokin stated that some 10 to 20 percent of children with attention deficit disorder would go on to develop a bipolar disorder as adults.  Dr. Sorokin commented that she believed that all the Veteran's problems that were present during his period of naval service were most likely due to the onset of a bipolar disorder.  She stated that she believed that serious consideration should be given to changing the Veteran's discharge status to "honorable".  

A December 2005 treatment report from a private psychologist indicated that he saw the Veteran for individual therapy after his discharge from the Navy.  The psychologist stated that they began a series of weekly sessions from April 1992 to June 1992 and that he subsequently treated the Veteran in July and August 1994, as well as from December 1996 to January 1997.  The psychologist stated that the Veteran came from an abusive and traumatic childhood and that he suffered from depression.  It was noted that the Veteran was angry, discouraged, and that he felt self-destructive.  The psychologist stated that he believed the Veteran's untreated mental disorders in the Navy contributed to his inappropriate behavior and ultimately his discharge from the Navy.  

A Discharge Review Document from the Naval Discharge Review Board (NDRB), apparently received in January 2008, indicated that after a thorough review of the appellant's records, supporting documents, facts, and circumstances unique to his case, no impropriety or inequity in the characterization of the appellant's service was discovered.  The NDRB noted that the vote was three to two that the appellant's character of service shall not change.  The NDRB found that the Veterans discharge would remain as under other than honorable conditions by reason of misconduct due to a pattern of misconduct.  

The NDRB indicated that the appellant contended that his pattern of misconduct was due to the onset of his psychiatric condition and that he requested that his discharge be upgraded so that he could seek VA benefits.  It was noted that the appellant was diagnosed with a bipolar disorder.  The NDRB indicated that the appellant's psychiatrist, Dr. Sorokin, had linked the appellant's misconduct in service to his psychiatric disorder.  The NDRB indicated that during the appellant's testimony, he alleged that his post-service bipolar diagnosis should be evaluated as a mitigating factor for any in-service conduct.  The NDRB indicated that it received and considered the appellant's national criminal records report, unofficial college transcript, a Social Security Administration (SSA) benefits statement, and the Veteran's medical treatment reports.  The NDRB commented that after careful consideration, they concluded that the appellant's post-service documentation was insufficient to mitigate his misconduct while in service and that relief was denied.  

In a January 2008 administrative decision, the RO concluded that the appellant's service in the Navy from October 1988 to May 1991 was dishonorable for VA purposes and was a bar to VA benefits under the provisions of 38 C.F.R. § 3.12(d)(4).  The RO found that the appellant's service in the Navy was not terminated by a bad conduct discharge or under one of the bars listed in 38 C.F.R. § 3.12(d) and that the appellant was entitled to benefits under 38 U.S.C. Chapter 17.  The RO concluded that the appellant's behavior during his period of service from October 1988 through May 1999 constituted willful and persistent misconduct under the provisions of 38 C.F.R. § 3.12(d)(4).  The RO also found that there was no evidence of insanity.  

The Board observes that the record indicates that the appellant was absent without leave (AWOL) on two occasions.  In December 1989, he was disciplined under Article 86 of the UCMJ for an unauthorized absence from an appointed place (S2M Muster) and in July 1990, he was disciplined under Article 86 of the UCMJ for an unauthorized absence of 1 hour and 30 minutes.  Therefore, the appellant's periods of AWOL were well short of the 180 days required for the periods of AWOL to be considered prolonged.  38 C.F.R. § 3.12(c)(6).  Consequently, neither period satisfies the regulatory requirements that an appellant's other than honorable discharge constitutes a bar to the payment of benefits under 38 C.F.R. § 3.316(c)(6) for AWOL.  

The character of the appellant's discharge has not been upgraded, and the Board makes no findings as to propriety of any upgrade of his discharge, merely that an upgrade of discharge has not been awarded by the appropriate body of jurisdiction.  The NDRB denied the appellant's application to upgrade the character of his discharge in a decision, apparently received in January 2008.  As there has been no removal of any bar to VA benefits, the bar to benefits established under 38 C.F.R. § 3.12 remains in effect.  

An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge.  However, a discharge or release for certain offenses is considered to have been issued under dishonorable conditions.  A discharge or release from service for one of the following reasons is considered to have been issued under dishonorable conditions:  (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

As noted above, the appellant contends that the character of his discharge from service should not be a bar to the award of VA benefits.  He specifically asserts that his offenses were minor and should not be considered willful and persistent misconduct and that his misconduct during service was due to a psychiatric disorder, as well as due to a thyroid disorder and sleep apnea.  

The Board must determine whether the appellant's actions constituted willful and persistent misconduct such that his discharge or release under other than honorable conditions is considered to have been issued under dishonorable conditions, barring him from the receipt of VA benefits other than health care under 38 U.S.C. Chapter 17.

In order for the appellant's offenses to be considered to have been minor offenses, as noted in the exception to a bar of entitlement to VA benefits, the offenses must be determined to be such that the commission of the offenses would not have interfered with or precluded the appellant's military duties.  Stringham v. Brown, 8 Vet. App. 445 (1995).  In this case, the Board finds that the offenses committed by the appellant did interfere with his military duties and therefore may not be considered to be minor offenses.  The record clearly reflects that the appellant's military performance was characterized by behavior rendering him repeatedly subject to punitive action.  He was disciplined on multiple occasions for violations under Articles 86, 134, 92, 107, and 113 of the UCMJ.  The appellant's offenses included sleeping while on watch and making false official records entries.  In light of the fact that the appellant's service may therefore not be considered to have otherwise been honest, faithful, and meritorious, the offenses with which the appellant was charged cannot be found to have been minor offenses.  

As the appellant's actions were not minor offenses, and were committed of his own volition, the Board finds that the offenses were committed willfully.  Additionally, because the appellant's actions subjected him to disciplinary actions on numerous occasions, the Board finds that the appellant's misconduct was persistent in nature.  Given the willful and persistent nature of his misconduct, the Board finds that the appellant's discharge or release under other than honorable conditions amounts to a discharge under dishonorable conditions, barring him from receipt of VA benefits other than health care under Chapter 17, Title 38, United States Code.  The Board observes that the appellant was treated on multiple occasions during service for psychiatric problems and for other disorders such as a neck mass.  The Board observes, however, that following a review of the appellant's records, the NDRB found that the appellant's discharge would remain as under other than honorable conditions by reason of misconduct due to a pattern of misconduct.  The Board notes that a March 2005 post-service statement from Dr. Sorokin and a December 2005 statement from a private psychologist essentially indicated that the Veteran's psychiatric problems in the Navy contributed to his inappropriate behavior during service.  The Board, in this case, must give greater weight to the decision by the NDRB, which considered essentially the same medical records.  

The Board also notes that a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offenses causing the discharge.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b).  Specifically, pursuant to 38 U.S.C.A. § 5303(b), "if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated."  38 U.S.C.A. § 5303(b).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  See also VAOPGCPREC 20-97 (May 22, 1997) (holding that the term "constitutionally psychopathetic" was synonymous with psychopathetic personality (antisocial personality disorder).  Consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was more or less synonymous with "psychosis."  VAOPGCPREC 20-97, 62 Fed. Reg. 37955(1997).

In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).

A review of the record does not establish that the appellant was insane during his period of service.  The appellant's service treatment records do indicate that he was treated for psychiatric problems during service, to include treatment for an adjustment disorder.  He also reported suicidal and homicidal ideation on occasion.  The Board observes, however, that the appellant's service records are completely negative for any suggestion of insanity.  The records do not reflect that the appellant had a disease that caused him to act in a manner not in accordance with his normal method of behavior; or caused him to interfere with the peace of society, or caused him to depart from the accepted standards of the community.  In general, the evidence shows that the appellant experienced psychiatric symptomotology during service, as well as other disorders including a neck mass.  The evidence does not demonstrate that the appellant did not know what he was doing was wrong.  

The appellant's discharge under other than honorable conditions is in this case a bar to VA benefits for that period of service.  Insanity is not an applicable defense in this instance and the appellant has failed to establish, by a preponderance of the evidence, that he is a "veteran" (with a qualifying discharge) with respect to his period of service.  Holmes v. Brown, 10 Vet. App. 38 (1997); Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (before applying for benefits, person must demonstrate by preponderance of evidence qualifying service and character of discharge).  

Consequently, the appellant has no legal entitlement to VA benefits based on disease or injury incurred during his last period of service, and his claim must be denied as a matter of law.  3 8 C.F.R. § 3.12(d); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The character of the appellant's discharge from service is a bar to entitlement to VA benefits, exclusive of health care under 38 U.S.C. Chapter 17.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


